This cause No. 12918, Oklahoma Gas  Electric Company, a Corporation, Plaintiff in Error, v. State of Oklahoma and the Corporation Commission of Oklahoma, Defendants in Error, is a purported appeal from No. 4302 before the Corporation Commission of the state of Oklahoma, and the order of said Corporation Commission, made July 1, 1921, fixing certain gas rates to the consumer upon the valuation and testimony as to the valuation submitted to the Corporation Commission in said cause No. 4302.
The official order of said commission has not been filed and is not of record in this court, hence the court is unable to determine whether or not such order was erroneous on its face, nor can this court determine whether such order, if valid on its face, was reasonable, because there is no transcript of the evidence as to the valuation of property upon which the rate was fixed, filed in this court.
Therefore, the court, being unable from the record filed here to determine whether the order appealed from was valid on its face, or whether it was reasonable under the facts, because of the lack of testimony, has no other course to pursue than to dismiss the appeal and let the order stand until further modified by further testimony from the parties affected.
Under section 22, art. 9, of the Constitution, all orders made by the Corporation Commission are presumed to be reasonable until the contrary is made to appear; this presumption, in favor of the reasonableness of orders made by the Corporation Commission, was created by the Constitution of the state for a definite purpose, and cannot be disregarded by this court unless the contrary is made to appear. In the case at bar the contrary is not made to appear.
For the reasons assigned, the cause is dismissed.
McNEILL, V. C. J., and COCHRAN, BRANSON, and WARREN, JJ., concur.